ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20 — 3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of AILEEN MERRILL *162SCHLISSEL of IRVINE, CALIFORNIA, who was admitted to the bar of this State in 1997, and good cause appearing;
It is ORDERED that AILEEN MERRILL SCHLISSEL is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that AILEEN MERRILL SCHLISSEL be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by AILEEN MERRILL SCHLISSEL pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that AILEEN MERRILL SCHLISSEL shall be removed as a signatory on any additional attorney accounts maintained pursuant to Rule 1:20-6; and it is further
ORDERED that AILEEN MERRILL SCHLISSEL comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.